DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chepuray et al (U.S. 2008/0222859).
As for Claim 1, discloses a carabiner comprising: 
a frame (12);
a gate (20) pivotally connected to the frame, the gate movable between a closed position (Fig. 5) and an open position (Fig. 4); and
a pinching mechanism integrated into the frame forming a channel (see annotated fig.)  between the frame and the pinching mechanism, the pinching mechanism movable between a pinched position (Figs. 3-4) and an unpinched position (Fig. 5).


a nose (see annotated fig.) that mates with the gate in the closed position;
a basket (see annotated fig.) adjacent to the nose, the basket substantially perpendicular to the gate in the closed position;
a spine (see annotated fig.)  adjacent to the basket, the spine opposite the gate in the closed position;
a crotch (see annotated fig.) adjacent to the spine, the crotch opposite the basket; and 
a gate pivot head (see annotated fig.) that protrudes from the crotch to pivotally connect to the gate using a gate pivot rod (see annotated fig.).
3.    The carabiner of claim 1, wherein the gate is capable of locking when the gate is in the closed position (see Fig. 5).
4.  The carabiner of claim 1, wherein the pinching mechanism comprises one of: a slidable pin (see annotated fig.); a rotatable cam; or a pivotable block.
5.    The carabiner of claim 1, wherein the pinching mechanism is integrated into the frame at a crotch of the frame (see annotated fig.).
6.    The carabiner of claim 1, wherein the frame further comprises a frame surface positioned proximate the channel (see annotated fig.); and
wherein the pinching mechanism further comprises a stem (see annotated fig.) movable toward the frame surface to pinch a rope against the frame surface when in the pinched position and movable away from the frame surface to unpinch the rope when in the unpinched position (see annotated fig.).
8.    The carabiner of claim 1, further comprising:

a first portion (see annotated fig.) having a first end that prevents the first end from traveling completely through the channel by way of a first channel opening; and
a second portion (see annotated fig.) having a second end that prevents the second end from traveling completely through the channel by way of a second channel opening.
9.    The carabiner of claim 1:
wherein the pinching mechanism moves toward the pinched position when force is applied to the pinching mechanism in a direction that forces the pinching mechanism toward a frame surface proximate the channel (from Fig. 5 to Fig. 4 by force of gate movement and spring, see annotated fig.); and
wherein the pinching mechanism moves toward the unpinched position when force is applied to the pinching mechanism in a direction that forces the pinching mechanism away from the frame surface proximate the channel (from Fig. 4 to Fig. 5 by force of gate movement and spring, see annotated fig.).
As for Claim 10, a carabiner comprising:
a frame (12);
a gate (20) pivotally connected to the frame, the gate movable between a closed position and an open position (see annotated fig.); and
a pinching mechanism (see annotated fig.) integrated into the frame forming a channel (see annotated fig.)  between the frame and the pinching mechanism, the pinching mechanism movable between a pinched position and an unpinched position (see annotated fig.), the pinching mechanism comprising a pin (see annotated fig.) slidably mounted within the frame.
11.    The carabiner of claim 10, wherein the channel further comprises:

a second channel (see annotated fig.) opening configured to receive a second portion of the rope.
14.    The carabiner of claim 10:
wherein the pin moves toward the pinched position when force is applied to the pin in a direction that forces the pin toward a frame surface positioned proximate the channel (from Fig. 5 to Fig. 4 by force of gate movement and spring, see annotated fig.); and
wherein the pin moves toward the unpinched position when force is applied to the pin in a direction that forces the pin away from the frame surface positioned proximate the channel (from Fig. 4 to Fig. 5 by force of gate movement and spring, see annotated fig.).

    PNG
    media_image1.png
    669
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    665
    737
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    583
    575
    media_image3.png
    Greyscale

As for Claim 15, a carabiner comprising: 
a frame (see annotated fig).;
a gate (see annotated fig) pivotally connected to the frame, the gate movable between a closed position and an open position; and
a pinching mechanism (see annotated fig) integrated into the frame forming a channel between the frame and the pinching mechanism, the pinching mechanism movable between a pinched position and an unpinched position, the pinching mechanism comprising:

a cam (see annotated fig ) rotationally connected to the shaft.

    PNG
    media_image4.png
    583
    575
    media_image4.png
    Greyscale

16.    The carabiner of claim 15, wherein the channel further comprises:
a first channel opening configured to receive a first portion of a rope (see annotated fig) ; and
a second channel opening (see annotated fig ) configured to receive a second portion of the rope.
19.    The carabiner of claim 15, wherein the pinching mechanism further comprises a spring that biases the cam toward the unpinched position (see annotated fig).
20. The carabiner of claim 15:
wherein the cam moves toward the pinched position when force is applied to the cam in a direction that forces the cam toward a frame surface positioned proximate the channel (see annotated fig); and
wherein the cam moves toward the unpinched position when force is applied to the cam in a direction that forces the cam away from the frame surface positioned proximate the channel (see annotated fig).

    PNG
    media_image5.png
    669
    848
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 7, 12-13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677